Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Please rejoin claims 19-23.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  Claims 1-2, 4, 7-10, 14-15, 17-24 are allowable over the prior art.  As to claims 1, 8, and 24, the closest prior art of record is found in Fetzer (US 201002259930), Chang (US 20040051113), Olsen (US 4667059), Fiorenza (US 20090065047) and Gu (High-efficiency InP based four-junction solar cells).  The prior art is fully discussed in the previous office action (dated 4/15/21).  As pointed out in Applicant’s Appeal Brief (filed 11/29/21), the prior art fails to teach the photonic device of the independent claims wherein the configuration comprises the recited materials, specifically a combination of materials in which the p-doped tunnel comprises AlGaInAs, the n-doped tunnel layer selected from a group consisting of AlGaAsSb, ALAsSb, AlInAsSb, AlInPAs wherein the tunnel junction is between first and second cells, along with the remaining configuration requirements of the instant claims.  There is nothing in the prior art that would motivate a skilled artisan to modify any of the prior art to arrive at the instant invention without improper hindsight and/or undue experimentation.  Claims 2, 4, 7, 9-10, 14, 15, 17-23 depend from the parent claims and are allowable, at least, by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNON M GARDNER whose telephone number is (571)270-5270. The examiner can normally be reached Monday-Friday 5:00am-7:00am; 9:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571.272.1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHANNON M GARDNER/Primary Examiner, Art Unit 1726